Case 1:15-cv-00056-RGA Document 170 Filed 10/29/20 Page 1 of 3 PageID #: 4434




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


BLACKBIRD TECH LLC d/b/a
BLACKBIRD TECHNOLOGIES,

        Plaintiff,                                    C.A. No. 15-056-RGA

v.

ELB ELECTRONICS, INC.

        Defendants.


                                  STIPULATION FOR STAY

       IT IS HEREBY STIPULATED by Plaintiff Blackbird Tech LLC and Defendant ELB

Electronics Inc., subject to the approval of the Court, that all deadlines in this matter should be

stayed. Currently, the Parties are in the process of preparing and exchanging drafts of the Joint

Pre-Trial Order, with the deadline for filing currently set at November 18, 2020. The Pre-Trial

Conference is currently scheduled for November 25, 2020, and trial is set to begin on December

7, 2020. The parties request that the Court remove the Pre-Trial Conference and the dates for trial

from the Court’s calendar.

       The reason for this request is that the Parties have made significant progress toward

reaching an amicable resolution of this matter and seek additional time to finalize the same in order

to minimize the burden on both the Court and the Parties.

       This stipulation applies only to the pre-trial deadlines in the ELB action, entitled Blackbird

Tech LLC v. ELB Electronics Inc., C.A. No. 1:15-cv-00056-RGA. This stipulation does not apply

to the Feit Electric action, entitled Blackbird Tech LLC v. Feit Electric Company Inc., C.A. No.

1:15-cv-00058-RGA, in which the Joint Pre-Trial Order is scheduled to be filed on December 14,
Case 1:15-cv-00056-RGA Document 170 Filed 10/29/20 Page 2 of 3 PageID #: 4435




2020, the Pre-Trial Conference is scheduled for December 21, 2020, and trial is set to begin on

January 11, 2021. (D.I. 150).




Dated: October 29, 2020

   STAMOULIS & WEINBLATT LLC                    MORRIS, NICHOLS, ARSHT & TUNNELL
                                                LLP
   /s/ Stamatios Stamoulis
   Stamatios Stamoulis #4606                    /s/ Karen Jacobs
   stamoulis@swdelaw.com                        Karen Jacobs (#2881)
   Richard C. Weinblatt #5080                   Michael J. Flynn (#5333)
   weinblatt@swdelaw.com                        1201 North Market Street
   800 N. West Street, Thrid Floor              P.O. Box 1347
   Wilmington, DE 19801                         Wilmington, DE 19899-1347
   Telephone: (302) 999-1540                    (302) 658-9200
                                                kjacobs@mnat.com
   OF COUNSEL:                                  mflynn@mnat.com

   Wendy Verlander                              OF COUNSEL:
   wverlander@blackbird-tech.com
   Jeffrey Ahdoot                               John M. Hintz
   jahdoot@blackbird-tech.com                   MAYNARD, COOPER & GALE, P.C.
   Matthew C. Berntsen                          551 Fifth Avenue, Suite 2000
   mberntsen@blackbird-tech.com                 New York, NY 10176
   Blackbird Tech LLC d/b/a                     (646) 609-9284
   Blackbird Technologies
   One Boston Place, Suite 2600                 Attorneys for Defendant
   Boston, MA 02108                             ELB Electronics, Inc.
   617.307.7100

   David A. Gerasimow
   gerasimow@gerasimowlaw.com
   The Law Offices of
   David A. Gerasimow, P.C.
   73 W. Monroe St.
   Chicago, IL 60603
   312.919.4254

   Attorneys for Plaintiff
   Blackbird Tech LLC d/b/a
   Blackbird Technologies
Case 1:15-cv-00056-RGA Document 170 Filed 10/29/20 Page 3 of 3 PageID #: 4436




      SO ORDERED this _____ day of October 2020.


                                            UNITED STATES DISTRICT JUDGE
